Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4-12, 14-19, 21-28 are pending in the instant application.
Allowable Subject Matter
Claims 1, 2, 4-12, 14-19, 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, 18, the prior art fails to teach or suggest: monitoring for a plurality of beam-swept wake-up signal types, comprising a first type of beam-swept wake-up signal designed to cause the UE to wake-up for a subsequent ON period of a discontinuous reception (DRX) cycle and a second type of beam-swept wake-up signal designed for beam management only, transmitted from a network entity before an ON period of the DRX cycle;
performing beam measurement of a detected beam-swept wake-up signal based on a type of the detected beam-swept wake-up signal; and
reporting the beam measurement for use in beam management by the network entity., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, 28, the prior art fails to teach or suggest: transmitting at least one of a plurality of beam-swept wake-up signal types, comprising a first type of beam-swept wake-up signal designed to cause the UE to wake-up for a subsequent ON period of a discontinuous reception (DRX) cycle and a second type of beam-swept wake-up signal designed for beam management only, to a user equipment (UE) before an ON period of the DRX cycle; wherein the at least one transmitted beam-swept wake-up signal type comprises an indication of the beam-swept wake-up signal type of that transmission;
receiving a beam measurement report from the UE, based on measurements of the beam- swept wake-up signal performed based on a type of the measured beam-swept wake-up signal; and
adjusting a set of beams used for a subsequent transmission of the beam-swept wake-up signal, based on the beam measurement report., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/Siren Wei/
Patent Examiner
Art Unit 2467